     Case 2:18-cv-02343-GMN-DJA Document 24 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    ERIC JOHNSON,                                       Case No. 2:18-cv-02343-GMN-DJA
12                        Petitioner,                     ORDER
13            v.
14    BRIAN WILLIAMS, et al.,
15                        Respondents.
16

17           This is a counseled habeas corpus action under 28 U.S.C. § 2254. Currently before the

18   court is petitioner's motion for stay, or, in the alternative, for an extension of time to file an

19   amended petition for writ of habeas corpus (ECF No. 23). Petitioner notes that the COVID-19

20   pandemic has made development of the amended petition difficult. First, the retained mental

21   health expert cannot evaluate petitioner because the Nevada Department of Corrections has

22   prohibited all visits. Second, the investigator is unable to interview people. Third, record

23   requests have gone unfulfilled because offices are closed. Under the circumstances, the court will

24   stay this action.

25           IT THEREFORE IS ORDERED that petitioner's motion for stay, or, in the alternative, for

26   an extension of time to file an amended petition for writ of habeas corpus (ECF No. 23) is

27   GRANTED.

28
                                                          1
     Case 2:18-cv-02343-GMN-DJA Document 24 Filed 06/01/20 Page 2 of 2



 1          IT FURTHER IS ORDERED that this action is stayed pending the filing of the amended

 2   petition for a writ of habeas corpus. Petitioner will have up to and including August 19, 2020, to

 3   file a motion to reopen this action and to file an amended petition. Further, petitioner or

 4   respondents otherwise may move to reopen the action and seek any relief appropriate under the

 5   circumstances.

 6          IT FURTHER IS ORDERED that the clerk of the court administratively close this action

 7   until such time as the court grants a motion to reopen the action.

 8          DATED:      June 1, 2020
 9                                                                ______________________________
                                                                  GLORIA M. NAVARRO
10                                                                United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
